272 S.W.3d 472 (2008)
STATE of Missouri, Respondent,
v.
Courtland REED, Appellant.
No. ED 90678.
Missouri Court of Appeals, Eastern District, Division One.
December 9, 2008.
Gwenda R. Robinson, Office of Missouri Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., James B. Farnsworth, Assistant Atty. Gen., Jefferson City, Mo, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Courtland Reed (Defendant) appeals from the trial court's judgment, following a jury trial, convicting him of second-degree assault, in violation of Section 565.060, RSMo 2000.[1] The trial court sentenced Defendant as a prior and persistent felony *473 offender, under Section 558.016, to 15 years of imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.